On Motion for Rehearing.
In view of appellant’s motion for rehearing we have again examined the record.
We are not in agreement with appellant’s contention that the evidence should be held insufficient to support the conviction. It would serve no useful purpose to recount the testimony pro and con relating to the issue of guilt. It would at most reflect a conflict of evidence which the jury has resolved in favor of the State.
We fail to discover any vice in the court’s instruction upon which a reversal may properly be predicated. Nothing therein could have misled or confused the jury. Appellant’s defense was that he was not present when the accident occurred. This issue of alibi was submitted in such a way as not to be reversibly objectionable. Appellant contends, however, that the jury should have been told that if he was not driving the car which struck deceased he should.be acquitted. If he was not present when the accident occurred he could not possibly have been driving the car. The issue of alibi covered the defense.
The motion for rehearing is overruled.